



EXHIBIT 10.3


 


CONFIDENTIAL SEPARATION AGREEMENT


 

This Confidential Separation Agreement (“Agreement”) is entered into between Jim
Walter Resources, Inc., its successors, assigns, affiliates, insurers and
related entities, (hereinafter “Employer” or “Company”) and Michael T. Madden,
Vice President, Marketing, Transportation and Quality Control, for Jim Walter
Resources, Inc. hereinafter “Employee.”  In consideration for the mutual
promises set forth below, Employer and Employee agree as follows:

 

WHEREAS, it is agreed and understood that Employee’s service with the Company is
to be at will, and either Employee or the Company may terminate the employment
relationship at any time for any reason, with or without cause, and with or
without notice to the other.  Nothing herein or elsewhere constitutes or shall
be construed as a commitment to employ Employee or pay Employee severance, other
than what is stipulated in this Agreement, for any period of time.  Employee
confirms that he has read and has fully understood the contents of this
covenant; and

 

WHEREAS, Employee acknowledges and agrees that, as long as Employee is employed
by the Company, Employee will respect and safeguard the Company’s trade secrets
and confidential information including the contents of the Agreement, and,
furthermore, Employee acknowledges and agrees that, following his separation
from the Company, that Employee will not release or divulge any of the Company’s
trade secrets and/or confidential information, including the contents of this
Agreement, without the expressed written consent of the President of the
Company; and

 

WHEREAS, the following restrictive covenants will be followed:

 

(a) Non-Compete. It is understood and agreed that the Employer is in the coal
mining and methane gas business.  The nature and methods employed in the
Employer’s business are such that the Employee will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of the Employer that result in
the creation of customer goodwill.  Therefore, following the termination of
employment under this Agreement for any reason and continuing for a period of
one (1) year from the date of such termination, so long as the Employer or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area (including the states and/or countries Jim Walter
Resources operates in as of the Employee’s date of separation), Employee shall
not, directly or indirectly, for himself or herself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity or otherwise:

 

1.               Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of Employer or any corporation controlling, controlled
by, under common control with, or otherwise related to Employer, including but
not limited to Jim Walter Resources, Inc. or any other affiliated companies; or

 

1

--------------------------------------------------------------------------------


 

2.               Hire away any independent contractors or personnel of Employer
and/or entice any such persons to leave the employ of Employer or its affiliated
entities without the prior written consent of Employer.

 

(b) Non-Disparagement.  Following the termination of employment under this
Agreement for any reason and continuing for so long as the Employer or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, Employee shall not, directly or indirectly, for
himself or herself or on behalf of, or in conjunction with, any other person,
persons, company, partnership, corporation, business entity or otherwise:

 

1.               Make any statements or announcements or permit anyone to make
any public statements or announcements concerning Employee’s termination with
Employer, or

 

2.               Make any statements that are inflammatory, detrimental,
slanderous, or negative in any way to the interests of the Employer or its
affiliated entities.

 

NOW THEREFORE, in consideration of the stipulated premises and mutual promises
herein contained, it is agreed as follows:

 

In the event of Employee’s involuntary termination, other than for “cause,”
Employee will be eligible for severance benefits.  For purposes of this
Agreement, “cause” is defined as being serious misconduct (theft, dishonesty or
assault), habitual neglect of duty or incompetence, conduct incompatible with
Employee’s duties or prejudicial to Employer’s business and/or willful
disobedience to the Employer’s orders.

 

The severance benefits for which Employee would be eligible are:

 

·                  Twelve months of salary continuance at Employee’s base rate
of pay at the time of termination.

 

·                  Twelve months of continuing fringe benefits to the extent
plans permit continued participation.  In any event, health and life insurance
will continue for the period of Employee’s contractual severance and the COBRA
election period will not commence until the expiration of that period.

 

Agreed to and executed this 24th day of October, 2006.

 

 

/s/ George Richmond

 

/s/ Michael T. Madden

George Richmond

 

Michael T. Madden

Chief Executive Officer

 

Vice President, Marketing,

Jim Walter Resources, Inc.

 

Transportation & Quality Control

 

 

Jim Walter Resources, Inc.

 

2

--------------------------------------------------------------------------------
